DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-8, 10, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Printed Publication “Using Quantum Confinement to Uniquely Identify Devices” to Roberts et al.
Regarding Claim 1, Roberts discloses a method for determining a unique identifier of a device (p. 1; PUF provide a unique response when a device is challenged), the device including a quantum tunneling barrier unique to the device (p. 3; each device uses a resonant tunneling diode; p. 2, each device is impossible to replicate, even by the manufacturer), the method comprising:
applying a potential difference across the quantum tunneling barrier, the potential difference sufficient to enable tunneling of charge carriers through the quantum tunneling barrier (Fig. 2, applied potential is swept across a range of voltages; Fig. 2c, shows tunneling is increased across the barrier as voltage is increased);
measuring an electrical signal, the electrical signal representative of a tunneling current through the quantum tunneling barrier, the tunneling current characteristic of the quantum tunneling barrier (Fig. 2, current is measured; p. 3, electrons tunnel through depending on applied voltage); and
determining, from the measured electrical signal, a unique identifier for the device (Fig. 1, a database of unique identifiers is determined based on the measured signal.)
Regarding Claim 2, Roberts discloses wherein the device includes a single quantum tunnelling barrier (p. 4, a single barrier device can be used too.)
Regarding Claim 4, Roberts discloses providing the unique identifier as a digital identifier of a physical object or a digital object (p. 2, manufacturer stores a unique certificate of the device.)
Regarding Claim 5, Roberts discloses using the unique identifier as a digital identifier of a physical object or a digital object (p. 2, manufacturer stores a unique certificate of the device, which is then provided by the device upon demand.)0
Regarding Claim 7, Roberts discloses wherein the characteristics of the quantum tunnelling barrier revealed by the measured electrical signal result from one or more distinctive nanoscale properties of the device that arise from device-to-device variability between ostensibly identical devices produced by the same semiconductor manufacturing process (p. 4, devices are manufactured with nominally identical features, but varying roughness results in device dependent measurements.)
Regarding Claim 8, Roberts discloses wherein the distinctive nanoscale properties that are variable from device-to-device are beyond the control of a semiconductor manufacturing process used to produce the device (p. 2, each device is impossible to replicate, even by manufacturer.)
Regarding Claim 10, Roberts discloses applying a same potential difference across the quantum tunnelling barrier of an ostensibly identical second device, measuring an electrical signal representative of a second tunnelling current through the second quantum tunnelling barrier, and determining a second unique identifier for the ostensibly identical second device, wherein the electrical signals are representative of tunnelling currents through the quantum tunnelling barrier of the ostensibly identical first and second devices are different (p. 4, 25 different devices where created, different current/voltage measurements resulted, yielding different unique identifiers.)
Regarding Claim 13, Roberts discloses comparing the unique identifier of the device with a database containing the unique identifier for the device and unique identifiers for other devices, wherein each of the other devices includes a quantum tunnelling barrier unique to that other device (Fig. 1, a database of challenge/response pairs is generated for each device, as discussed above each device has unique quantum tunneling barrier.)
Regarding Claim 14, Roberts discloses prior to applying the potential difference, receiving a challenge from a third party (Fig. 1, in authentication phase, a 3rd party issues a challenge, the device applies the voltage and gives a response.)
Regarding Claim 15, Roberts discloses further comprising communicating the unique identifier to the third party in response to the challenge (Fig. 1, in authentication phase, the device gives the unique identifier in response to a challenge.)
Regarding Claim 16, Roberts discloses wherein the device comprises a physically unclonable function, and wherein the unique identifier is a unique identifier of the physically unclonable function (Fig. 1, device with quantum tunneling PUF and associated unique identifiers.)
Regarding Claim 17, Roberts discloses wherein determining a unique identifier for the device comprises determining a mean value of the tunnelling current (p. 4, Fig. 3(a), each device had a unique mean current value.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Printed Publication “Using Quantum Confinement to Uniquely Identify Devices” to Roberts et al. and United States Patent 4,831,340 to Sollner
Regarding Claim 3, Roberts does not expressly disclose wherein the quantum tunnelling barrier has an average thickness of less than or equal to five nanometres.
Sollner discloses another tunneling diode where the barrier is less than five nm (Claims 7 and 8.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to substitute the tunneling diode of Roberts with the tunneling diode of Sollner.  The proposed modification represents the simple substitution of one device for another device that provide the same functionality with predictable results.
Roberts and Sollner are from the same art with respect to the manufacture of electronic components and are therefore analogous art.
Claim(s) 24, 26-28, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Printed Publication “Using Quantum Confinement to Uniquely Identify Devices” to Roberts et al. and United States Patent Application Publication 2014/0201851 A1 to Guo et al.
Regarding Claim 24, Roberts discloses a method of determining a unique identifier for devices, but does not expressly disclose the device includes a processor and computer readable media.
Guo discloses a practical implementation of a PUF circuit (Fig. 11, 1102) a device (1100) uses a processor (1104) executing code stored in memory (1106) to generate a unique identifier for the device (1100) when challenged (¶ 5.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to implement the PUF disclosed by Roberts with a processor executing instruction stored on a computer readable medium (as disclosed by Guo.)  The suggestion from Guo is that any type of PUF will work for authenticating the device (¶ 65.) Furthermore, the modification represents the simple substitution of one type of PUF for another with predictable results.
Guo is from the same art with respect to device authentication with PUFs, and is therefore analogous art.
Regarding Claim 26, Roberts discloses a device comprising:
a first terminal and a second terminal (Fig. 2, input and output of tunneling diode);
a quantum tunneling barrier unique to the device, the quantum tunneling barrier located between the first terminal and the second terminal (Fig. 2, tunneling diode between input and output terminals; p. 2, each device has a unique challenge response and thus a unique tunneling barrier); and
applying a potential difference across the quantum tunneling barrier, the potential difference sufficient to enable tunneling of charge carriers through the quantum tunneling barrier (Fig. 2, applied potential is swept across a range of voltages; Fig. 2c, shows tunneling is increased across the barrier as voltage is increased);
measuring an electrical signal, the electrical signal representative of a tunneling current through the quantum tunneling barrier, the tunneling current characteristic of the quantum tunneling barrier (Fig. 2, current is measured; p. 3, electrons tunnel through depending on applied voltage); and
determining, from the measured electrical signal, a unique identifier for the device (Fig. 1, a database of unique identifiers is determined based on the measured signal.)
Roberts does not expressly disclose a processor for implementing the unique identification method.
Guo discloses a practical implementation of a PUF circuit (Fig. 11, 1102) a device (1100) uses a processor (1104) executing code stored in memory (1106) to generate a unique identifier for the device (1100) when challenged (¶ 5.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to implement the PUF disclosed by Roberts with a processor executing instruction stored on a computer readable medium (as disclosed by Guo.)  The suggestion from Guo is that any type of PUF will work for authenticating the device (¶ 65.) Furthermore, the modification represents the simple substitution of one type of PUF for another with predictable results.
Regarding Claim 27, Roberts discloses wherein the device comprises a complementary metal-oxide-semiconductor, CMOS, chip (p. 5, the device can be embedded into a system using CMOS circuitry.)
Regarding Claim 28, Roberts discloses wherein the device includes a single quantum tunnelling barrier (p. 4, a single barrier device can be used too.)
Regarding Claim 42, Roberts discloses wherein the device further comprises a power supply for applying the potential difference (a power supply is implicit because something has to apply the voltage to the input of the barrier diode.)
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Printed Publication “Using Quantum Confinement to Uniquely Identify Devices” to Roberts et al., United States Patent Application Publication 2014/0201851 A1 to Guo et al., and United States Patent 4,831,340 to Sollner
Regarding Claim 29, Roberts does not expressly disclose wherein the quantum tunnelling barrier has an average thickness of less than or equal to five nanometres.
Sollner discloses another tunneling diode where the barrier is less than five nm (Claims 7 and 8.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to substitute the tunneling diode of Roberts with the tunneling diode of Sollner.  The proposed modification represents the simple substitution of one device for another device that provide the same functionality with predictable results.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        06/17/2022